Title: From George Washington to Philip Freneau and Alexander Menut, 5 July 1797
From: Washington, George
To: Freneau, Philip,Menut, Alexander



Gentn
Mount Vernon 5th July 1797

Declining by public notification to receive any of the Gazettes of United States after the first of March last (unless particularly ordered) I presumed the design of sending the “Time piece” was to discover whether I was inclined to become a Subscriber or not.
Under this persuasion I expected after a lapse of sufficient time to assertain this fact that every succeeding paper would be the last; but as they are still continued, I have to offer you my thanks for those which have been forwarded and to request that no more

may be sent; having no disposition to engage in Politics and receiving all the news (foreign & domestic) from the Gazettes at the seat of the Government I require nothing more. I am Gentn Your Very Hble Servt

Go: Washington

